Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 1 of 28 PageID: 7131



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                             :
  DVL, INC. and DVL KEARNY:                  :
  HOLDINGS, LLC,                             :      Civil Action No. 17-4261 (KM) (JBC)
                                             :
               Plaintiffs,                   :
                                             :     Motion Returnable: February 3, 2020
        v.                                   :
                                             :     ORAL ARGUMENT REQUESTED
  CONGOLEUM CORPORATION and                  :
  BATH IRON WORKS CORPORATION,               :
                                             :
                Defendants.                  :
                                             :



     BATH IRON WORKS CORPORATION’S OPPOSITION TO CONGOLEUM
    CORPORATION’S MOTION TO COMPEL PRODUCTION OF PRIVILEGED
   DOCUMENTS AND DEPOSITION TESTIMONY PLACED “AT ISSUE” BY BATH
         IRON WORKS CORPORATION AND ITS FORMER COUNSEL


 Ralph J. Marra                                       Michael A. Doornweerd (pro hac vice)
 Thomas R. Calcagni                                   Wade A. Thomson (pro hac vice)
 Eric T. Kanefsky                                     JENNER & BLOCK LLP
 CALCAGNI & KANEFSKY, LLC                             353 N. Clark Street
 1085 Raymond Blvd., 14th Floor                       Chicago, IL 60654
 Newark, NJ 07102                                     (312) 222-9350
 (862) 397-1796
 rmarra@ck-litigation.com

                                    Attorneys for Defendant
                                  Bath Iron Works Corporation


 Dated: January 31, 2020
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 2 of 28 PageID: 7132



                                                    TABLE OF CONTENTS

 INTRODUCTION ...........................................................................................................................1

 BACKGROUND .............................................................................................................................3

 ARGUMENT ...................................................................................................................................9

 I.        Mr. Milmoe’s Testimony Regarding The Intent Of The 1986 Transactional
           Documents Does Not Constitute “At-Issue” Waiver. ..........................................................9

           A.         In Fairness, There Is No Waiver. .............................................................................9

           B.         There Was No Testimony Regarding Attorney Advice, Thus No Privilege
                      Waiver. ...................................................................................................................15

           C.         Testifying About Facts Does Not Waive Privilege................................................18

 II.       No Waiver Occurred, Thus A Full Subject Matter Waiver Is Not Appropriate. ...............21

 CONCLUSION ..............................................................................................................................23




                                                                        i
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 3 of 28 PageID: 7133



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

 CASES

 Astrazeneca LP v. Breath Limited,
     2010 WL 11428457 (D.N.J. Aug., 26, 2010) ..........................................................................16

 Aysseh v. Lawn,
    186 N.J. Super. 218 (1982) ......................................................................................................19

 Blattman v. Siebel,
    No. CV 15-530-GMS, 2017 WL 5953303 (D. Del. Dec. 1, 2017) ....................................18, 19

 EMC Ins. Co. v. Zicolello,
   2014 WL 123687 (M.D. Pa. Jan. 14, 2014) .............................................................................15

 Emmanouil v. Roggio,
   No. CIV.06-CV-01068(GEB), 2009 WL 961275 (D.N.J. Apr. 7, 2009) ................................22

 George v. Siemens Indus. Automation, Inc.,
    182 F.R.D. 134 (D.N.J. 1998) ..........................................................................................1, 9, 15

 Glenmede Tr. Co. v. Thompson,
    56 F.3d 476 (3d Cir. 1995)...................................................................................................3, 17

 IMC Chems., Inc. v. Niro Inc,
    2000 WL 1466495 (D. Kan. July 19, 2000) ............................................................................19

 In re AT & T Access Charge Litig.,
     451 F. Supp. 2d 651 (D.N.J. 2006) ..........................................................................................16

 In re County of Erie,
     546 F.3d 222 (2d Cir. 2008).....................................................................................................18

 In re G-I Holdings Inc.,
     218 F.R.D. 428 (D.N.J. 2003) ..................................................................................................16

 In re Human Tissue Products Liability Litigation,
     255 F.R.D. 151 (D.N.J. 2008) ............................................................................................17, 19

 In re MIG, Inc.,
     No. 09-12118 KG, 2009 WL 8662897 (Bankr. D. Del. Dec. 18, 2009) ......................18, 19, 20

 Jurgensen v. Rolex Watch U.S.A., Inc.,
    No. CIV.A. 85-5605, 1989 WL 6210 (E.D. Pa. Jan. 19, 1989) .........................................18, 19



                                                                   ii
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 4 of 28 PageID: 7134



 Mellon Bank, N.A. v. Aetna Bus. Credit, Inc.,
    619 F.2d 1001 (3d Cir. 1980)...................................................................................................20

 NJ Manuf. Ins. Co. v. Brady,
    No. 3:15-CV-02236, 2017 WL 264457 (M.D. Pa. Jan. 20, 2017)...........................................17

 Praxair, Inc. v. ATMI, Inc.,
    445 F. Supp. 2d 473 (D. Del. 2006) .........................................................................................16

 Rhone-Poulenc Rorer Inc. v. Home Indem. Co.,
    32 F.3d 851 (3rd Cir. 1994) .................................................................................................3, 16

 Ritchie Risk-Linked Strats. Trading (Ireland), Ltd. v. Coventry First LLC,
     273 F.R.D. 367 (S.D.N.Y. 2010) .............................................................................................18

 Upjohn Co. v. United States,
    449 U.S. 383 (1981) .................................................................................................................10

 V. Mane Fils S.A. v. Int’l Flavors & Fragrances, Inc.,
    249 F.R.D. 152 (D.N.J. 2008) ..................................................................................................21

 Wachtel v. Guardian Life Ins. Co.,
   No. 01-4183, 2006 WL 1286188 (D.N.J. May 8, 2006) ..........................................................19

 OTHER AUTHORITIES

 Fed. R. Evid. 502(a) .................................................................................................................21, 22




                                                                     iii
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 5 of 28 PageID: 7135



        Defendant Bath Iron Works Corporation (“BIW”) respectfully submits this Opposition to

 Defendant Congoleum Corporation’s (“Congoleum”) Motion to Compel production of privileged

 documents and deposition testimony (“Motion”).

                                         INTRODUCTION

        Congoleum’s request for a finding of subject matter waiver should be denied. The

 attorney-client privilege is one of the “most fundamental tenets of the attorney-client

 relationship . . . It is only in the most extreme circumstances that an exception will apply.” George

 v. Siemens Indus. Automation, Inc., 182 F.R.D. 134, 138 (D.N.J. 1998). This is not one of those

 extreme situations as there was no waiver. Congoleum’s Motion is instead a misguided venture,

 as demonstrated by Congoleum’s positions (which have changed and are hypocritical) and some

 key inaccuracies.

        When Congoleum first raised this issue on September 23, 2019, it sought “production of

 every privileged document on [Skadden Arps Slate Meagher & Flom LLP’s (“Skadden”)]

 privilege log,” as well as certain entries on BIW’s privilege log, and “reserve[d] the right to re-call

 Mr. Milmoe to question him regarding those documents, and his privileged conversations with his

 former client, Congoleum Industries, Inc. (“CII”).” (Marra Decl., Ex. 1, September 23, 2019 Letter

 from Congoleum to BIW.) Congoleum admitted at the time that its demand was based on an

 unsubstantiated “possibility” that Mr. Milmoe, a highly regarded, former Skadden partner, had

 committed perjury, stating: “To put it bluntly . . . because there exists the possibility that Mr.

 Milmoe told his client one thing, and told the parties another at his deposition, Congoleum is

 entitled to test Mr. Milmoe’s veracity and memory by reviewing the privileged communications,

 and if necessary, re-deposing him.” (Id.) In an effort to ease Congoleum’s baseless fears (and

 without agreeing that there was a waiver), BIW offered to “produce” (and not merely make

 available for review, as Congoleum misstates), all of the documents that Congoleum requested.

                                                   1
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 6 of 28 PageID: 7136



 (Marra Decl., Ex. 2, October 23, 2019 Email from W. Thomson to K. Weber; Motion at 23 n.10.)

 Congoleum refused BIW’s offer. (Marra Decl., Ex. 3, October 24, 2019 Email from W. Thomson

 to K. Weber.) Having had its bluff called, Congoleum broadened its request that BIW produce not

 only all historical documents previously requested, but also any communications Mr. Milmoe may

 have had at any time with counsel at Skadden (deal counsel to CII during the 1986 transactions)

 or Jenner & Block (current litigation counsel to BIW), and asserted new allegations as to why BIW

 allegedly waived privilege. (Dkt. Nos. 148, 154.) In an effort to save time and resources, and

 avoid burdening the Court, BIW again offered, as memorialized in a letter to this Court, to

 “produce” the originally requested documents to Congoleum. (Dkt. No. 154 at 5, emphasis added.)

 And again, Congoleum refused. (Id.) Now, for a third time, Congoleum rejects BIW’s reasonable

 proposed resolution of producing the requested contemporaneous materials, which is all

 Congoleum really needs given its expressed fear of testing Mr. Milmoe’s testimony against the

 contemporaneous documents.

        Congoleum’s refusal to take “yes” for an answer is a clear sign that it is posturing with its

 Motion. But the legal and logical flaws in the Motion go far beyond that. First, although

 Congoleum claims unfairness on the ground that BIW was supposedly allowed to question Mr.

 Milmoe about his intent during the 1986 transactions, Congoleum was allowed to – and did – ask

 the very same type of intent questions of Mr. Milmoe. Congoleum’s intent questions, and Mr.

 Milmoe’s answers to those questions, take up pages of deposition transcript. (See, e.g., Marra

 Decl. Ex. 4, Milmoe Dep. Tr. at 124:21-24, 138:20-23, 144:3-6, 145:23-24, 146:18-20.) BIW

 invoked privilege in response to precisely two questions, which did not concern the 1986

 transactions, but rather the substance of Mr. Milmoe’s contemporaneous conversations with his

 current counsel. (Id. at 112:15-114:7; 137:16-138:23.) The notion that Congoleum needs to re-



                                                 2
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 7 of 28 PageID: 7137



 depose Mr. Milmoe to ask the questions it already did ask or could have asked about the 1986

 transactions is meritless.

        Second, BIW did not elicit testimony about privileged communications. BIW’s questions

 asked about the “business’s” intent regarding the 1986 transactions. (See, e.g., Marra Decl. Ex. 4,

 Milmoe Dep. Tr. at 33:2-6, 66:15-20.) As the leading privilege case in the Third Circuit has held,

 that kind of information is doubly not-privileged: it is not the substance of a lawyer-client

 communication and it is factual. See Rhone-Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851,

 865 (3rd Cir. 1994) (explaining that “protection of the privilege extends only to communications

 and not to facts.”) (quoting Upjohn Co. v. United States, 449 U.S. 383, 395-396 (1981)).

        Third, it is remarkable that Congoleum would assert waiver based on the questioning to

 Mr. Milmoe when it has repeatedly sought to elicit its own testimony regarding the intent of

 relevant documents in the case. Congoleum elicited testimony from its own clients about intent

 of 1986 transactional documents – even asking its client about conversations with its deal lawyer

 about the 1986 transactions – while at the same time refusing to produce the privileged documents

 related to that testimony. Similarly, Congoleum told the Court on multiple occasions that

 Congoleum can elicit testimony on intent of final agreements while still withholding documents

 related to that testimony as privileged.

        Congoleum acknowledges that one of the “keystone” inquires for the subject matter waiver

 it requests is “fairness.” The history of this particular dispute demonstrates that fairness dictates

 that Congoleum’s Motion should be denied.

                                            BACKGROUND

        Congoleum Corporation operates a resilient flooring business currently headquartered in

 Mercerville, New Jersey and previously headquartered in Kearny, New Jersey, where it had

 operated for over a hundred years since at least 1886 (the “Resilient Flooring Business”). The

                                                  3
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 8 of 28 PageID: 7138



 Resilient Flooring Business has a lengthy corporate history dating back to at least the 1820s.

 Today, Congoleum continues to operate the Resilient Flooring Business, which it assumed from

 its namesake and former parent, Congoleum Industries Inc. (“CII”), in 1986.1 BIW is a ship-

 building company in Maine, founded in 1884. BIW has never operated in New Jersey, nor has it

 ever manufactured flooring products. Today, BIW continues to build destroyers for the United

 States Navy at its Bath, Maine, shipyard.

         Congoleum and BIW were once owned by a common corporate parent, before it spun off

 those businesses (and others) to separate buyers in a series of transactions in 1986.2 During those

 transactions, Congoleum was assigned the assets of the Resilient Flooring Business, and assumed

 the liabilities of the historic flooring business, including all flooring business liabilities that were

 “unknown” at the time of the 1986 transactions. Congoleum also agreed to indemnify all other

 formerly related entities, including BIW, against any liability of the flooring business. Congoleum

 lived by the plain language reading of the 1986 transactional documents for thirty years following

 the transactions, even telling the bankruptcy court during its bankruptcy proceedings in 2006, via

 sworn declaration, that BIW had “no responsibility for any of the liabilities of the Congoleum

 Flooring Business” formerly headquartered in Kearny, and that, with respect to the Congoleum




 1 Although Congoleum was incorporated in 1986 to allow for the corporate transfer of the entire
 Resilient Flooring Business from its parent to a new corporate entity, Congoleum continued
 operations of the same historic business, and took with it all historic flooring liabilities related to
 that business. Accordingly, the date of Congoleum’s incorporation has no bearing on the
 assumption of liabilities at issue in this matter.

 2 This corporate restructuring process occurred by virtue of numerous assignments, mergers, name
 changes and other corporate transactions, which BIW refers to collectively herein as the 1986
 transactions and/or 1986 transactional documents.


                                                    4
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 9 of 28 PageID: 7139



 Flooring Business, “Congoleum is the successor in interest.” (Dkt. No. 33 at 8; Dkt. No. 145-1 at

 6; Marra Decl., Ex. 5, 2006 Feist Decl. at 6-7.)

        It was not until this action, in 2016, that new management at Congoleum created a new

 interpretation of the effect of the 1986 transactions after Plaintiffs DVL, Inc. and DVL Kearny

 Holdings, LLC (collectively, “DVL”) sued Congoleum based on alleged contamination of the

 DVL parcel, part of the former Congoleum flooring facility in Kearny. Congoleum brought BIW

 into this action (and DVL followed suit) on Congoleum’s new theory that BIW – and not

 Congoleum – was the successor to any Kearny environmental liabilities. (See Dkt. No. 24 at 1-2.)

 The dispute between Congoleum and BIW in this action boils down to the competing

 interpretations of the 1986 transactional documents, which both parties maintain are unambiguous.

        Congoleum has taken position that “context” and “intent” testimony concerning

 unambiguous agreements is permissible. Specifically, prior to depositions, Congoleum told this

 Court that the parties can elicit testimony regarding intent of final agreements, and that discovery

 about intent and context of a final agreement was necessary. (Dkt. No. 33 at 20-21.) (See also

 Dkt. No. 147 at 2 (emphasis added), stating that “Congoleum believes its witnesses can testify

 about the context, intent, and purpose of the final and publicly filed settlement agreements without

 violating any of the confidentiality orders.”; Dkt. No. 100 at 3 (emphasis added), April 9, 2019

 Letter to Judge Clark, which states that “Congoleum indicated that it believes it can elicit testimony

 regarding the intent and purpose of the settlements without running afoul of its obligations to not

 reveal settlement communications/negotiations/draft documents.”) Notwithstanding this position

 on “intent,” Congoleum is withholding, under the basis of attorney-client privilege, documents

 concerning the negotiations of those same final agreements. (See Dkt. No. 145.) Based on

 Congoleum’s position concerning “intent,” and in the event that the Court finds the contractual



                                                    5
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 10 of 28 PageID: 7140



 language at issue ambiguous, intent is relevant. Accordingly, both parties have elicited testimony

 regarding intent.

        Over a year before Mr. Milmoe was deposed, Congoleum subpoenaed CII’s former law

 firm, Skadden, indicating Congoleum’s attempt to uncover extrinsic evidence from the contracts’

 drafter. Subsequently, Congoleum noticed and deposed witnesses with knowledge of the 1986

 transactions. BIW followed suit and both parties ultimately noticed and deposed Gregory Milmoe,

 a former Skadden partner who represented CII during the 1986 transactions and who drafted the

 1986 transactional documents. Congoleum incorrectly asserts that Mr. Milmoe is BIW’s former

 attorney. (See Motion at 1.) In 1986, during the 1986 transactions, i.e. the restructuring of BIW’s

 and Congoleum’s shared parent entity, BIW had its own counsel, attorneys at Pierce Atwood LLP.

 Through a series of mergers, transactions, and name-changes, BIW ultimately inherited the

 privilege from its former corporate parent, CII, which merged with and into BIW after all assets

 and liabilities relating to the Resilient Flooring Business were transferred to the entity that is now

 Congoleum. (See Marra Decl. Ex. 4, Milmoe Dep. Tr. at 50:4-22, explaining that after the assets

 from Congoleum had already been assumed by a separate entity, it merged into BIW; 113:18-11:7,

 Counsel for BIW explaining that Bath Iron Works inherited the privilege of Congoleum

 Corporation and Congoleum Industries Inc.)

        During the September 11, 2019 deposition of Mr. Milmoe, BIW and Congoleum had equal

 time for questioning the witness.3 Following Congoleum’s position that the parties can elicit

 testimony regarding intent and context of final agreements (while maintaining privilege of

 attorney-client communications concerning the negotiations of the final 1986 transactional



 3 Notably, Congoleum only used approximately two of its allotted three and a half hours to
 question Mr. Milmoe. Now, by way of its Motion, it seeks to re-depose this witness despite having
 ample time to continue questioning him during the deposition.

                                                   6
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 11 of 28 PageID: 7141



 documents), BIW questioned Mr. Milmoe about the intent and business purpose of the 1986

 transactions and related transactional documents. During Congoleum’s examination, Congoleum

 also inquired about intent of the 1986 transactions and transactional documents. BIW did not once

 object on the basis of privilege to Congoleum’s questions about intent of the 1986 transactions and

 transactional documents. In fact, BIW objected to Congoleum’s questions only twice, and only in

 response to questions that sought attorney work product and/or attorney-client communications.

 (Marra Decl. Ex. 4, Milmoe Dep. Tr. at 112:15-114:7; 137:16-138:23.) Mr. Milmoe’s testimony

 confirmed that the intent and business purpose of the 1986 transactions aligns with the plain

 reading of those documents: (1) Congoleum assumed the historic environmental liabilities

 associated with its former Kearny, New Jersey property; and (2) Congoleum agreed to indemnify

 BIW for any costs associated with these liabilities.

        After Mr. Milmoe’s deposition, Congoleum continued to elicit additional affirmative

 deposition testimony regarding the intent of the 1986 transactions and transactional documents

 from its own side of that transaction. Congoleum noticed and deposed both John Irwin and Edward

 Bramson, formerly of Hillside Capital, the entity that purchased the Congoleum Resilient Flooring

 Business in 1986 from CII, which is now Defendant Congoleum. At both of these depositions,

 Congoleum explicitly asked its own former corporate owners about the intent of the 1986

 transactions. (See Marra Decl. Ex. 4, Irwin Dep. Tr. at 26:4-9 (“Q: Is it fair then to say if your

 intent and understanding was that you were not going to sell the environmental liability then there

 would be no need to do environmental due diligent on those sites?” (emphasis added)); Marra

 Decl. Ex. 7, Bramson Dep. Tr. at 31:10-16 (“Q: [D]id Hillside have any intention of assuming

 environmental liabilities for properties other than the ones it was acquiring?” (emphasis added).)4



 4 Neither witness confirmed Congoleum’s interpretation of the 1986 transactions.

                                                  7
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 12 of 28 PageID: 7142



 In addition, counsel for Congoleum even inquired about conversations Mr. Bramson had with its

 outside deal counsel, David Griffin, from the former Battle Fowler law firm (now Paul Hastings

 LLP), which represented Congoleum’s side in the 1986 transactions. (See Marra Decl. Ex. 7,

 Bramson Dep. Tr. at 11:2-3: “Q: And have you spoken to David Griffin regarding this lawsuit?”;

 Id. at 11:17: “Q: And what did Mr. Griffin tell you?”)

        Despite the fact that both parties elicited testimony regarding the intent and business

 purpose of the 1986 transactions, Congoleum incorrectly asserts that BIW did so in order to support

 its position that the 1986 transactional documents are ambiguous. (See Motion at 2, 12-13: “BIW’s

 legal strategy is based on a claimed ambiguity that necessitates parol evidence to resolve.”) This

 is not true. BIW has not once made this assertion. In fact, it is BIW’s position, like Congoleum’s,

 that the 1986 transaction documents are unambiguous. And deposition testimony from the primary

 draftsman confirms BIW’s plain language reading of the documents.

        BIW only elicited testimony regarding intent after Congoleum told the Court (on multiple

 occasions) that the parties may elicit such testimony while maintaining privilege over the

 negotiation communications with counsel. Now, after both parties elicited deposition testimony

 regarding the factual intent and business purpose of the 1986 transactions and documents, and with

 no witnesses confirming Congoleum’s new interpretation of the 1986 transactional documents

 (that somehow BIW is responsible for historic flooring liabilities), Congoleum is desperate to try

 to find something, somewhere, from some time, to discredit Mr. Milmoe. But the facts show

 Congoleum was given a very fair opportunity to examine Mr. Milmoe and his contemporaneous

 documents; therefore, its Motion should be denied.




                                                 8
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 13 of 28 PageID: 7143



                                             ARGUMENT

 I.       Mr. Milmoe’s Testimony Regarding The Intent Of The 1986 Transactional Documents
          Does Not Constitute “At-Issue” Waiver.

          A. In Fairness, There Is No Waiver.

          BIW agrees with Congoleum’s statement that fairness is indeed “the keystone” of the

 waiver analysis. (See Motion at 10 citing Hoffmann-La Roche, Inc. v. Roxane Labs., Inc., No.

 CIV.A. 09-6335 WJM, 2011 WL 1792791, at *10 (D.N.J. May 11, 2011).) The privilege between

 attorneys and clients is one of the “most fundamental tenets of the attorney-client relationship . . .

 It is only in the most extreme circumstances that an exception will apply.” George, 182 F.R.D.

 at 138 (emphasis added). This is not one of those extreme circumstances, and fairness does not

 require any finding of waiver. See id. In fact – and for at least the following four reasons – there

 has been nothing unfair about the situation at hand.

          First, the deposition of Mr. Milmoe was as much Congoleum’s deposition as it was BIW’s

 deposition. Congoleum’s counsel cross-noticed Mr. Milmoe and was given equal time to question

 him. In fact, Congoleum’s counsel freely examined Mr. Milmoe for approximately two hours on

 the same topics as BIW, including inquiring about the intent of the contracts at issue:

      •   “Q: As of this date in February of 1986, was it the intent for old Congoleum to rid itself
          of all its assets and liabilities?” (Marra Decl. Ex. 4, Milmoe Dep. Tr. at 124:21-24,
          emphasis added);

      •    “Q: In drafting this assignment agreement, did you have any intent to transfer liabilities
          related to wartime products?” (Id. at 138:20-23, emphasis added);

      •   “Q: If your intent was to say -- to transfer all liabilities of the flooring business, why not
          just say ‘all liabilities of the flooring business’?” (Id. at 144:3-6, emphasis added);

      •   “Q: Sir, was the intent of this provision to be a catchall?” (Id. at 145:23-24, emphasis
          added);

      •    “Q: So your intent was that this paragraph would be unnecessary because there shouldn't
          be any liabilities left?” (id. at 146:18-20, emphasis added).


                                                    9
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 14 of 28 PageID: 7144



 BIW’s counsel never asserted privilege in response to questions regarding intent, as those

 questions elicited factual, non-privileged information.     See Upjohn, 449 U.S. at 395 (“[t]he

 privilege only protects disclosure of communications; it does not protect disclosure of underlying

 facts by those who communicated with the attorney”). Indeed, BIW’s counsel only made two

 privilege objections during the entire deposition.   Both privilege objections were in response to

 questions that would have revealed the substance of BIW’s attorney work product or confidential

 communications with Mr. Milmoe’s former client. (Marra Decl. Ex. 4, Milmoe Dep. Tr. at 112:15-

 114:7, when counsel for Congoleum inquired about the “documents [Mr. Milmoe] review[ed]”

 with BIW counsel in preparation for his deposition; and 137:16-138:23 when counsel for

 Congoleum inquired regarding “discussions with [Mr. Milmoe’s] client.”)          Congoleum has

 completely failed to make a record of any questions during the entire day of the deposition of Mr.

 Milmoe where Congoleum’s counsel was precluded from getting answers to questions about the

 intent of the 1986 transactions and corresponding documents.

        Second, to the extent Congoleum truly needs to see the limited set of withheld historical

 communications to make things “fair” (which it does not), BIW offered “to produce” the originally

 requested documents to Congoleum multiple times. (Marra Decl., Ex. 2, October 23, 2019 Email

 from W. Thomson to K. Weber, stating that “BIW is willing to provide to Congoleum next week

 the requested documents on Skadden’s privilege log and the requested entries from BIW’s

 privileged log if production of those documents from the privilege logs will resolve this dispute

 over ‘at issue’ waiver (and Congoleum will not argue that the production is a waiver).”; Dkt. No.

 148 stating that “BIW attempted to avoid burdening the Court with this issue by offering

 Congoleum production of all the privilege log documents Congoleum requested (without agreeing




                                                 10
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 15 of 28 PageID: 7145



 that there was a waiver or that another deposition of Mr. Milmoe was justified without additional

 cause shown from those additional documents), but Congoleum declined the offer.”)

        Apparently recognizing that the withheld historical communications would not justify

 Congoleum’s original and purportedly “conceivable” theory that Mr. Milmoe perjured himself,

 Congoleum changed its demand to seek the extreme remedy of invading the privilege for not only

 historical communications between CII and its 1986 deal counsel (Skadden), but also

 communications with BIW’s present day litigation counsel (Jenner & Block). (Dkt. No. 154 at 2-

 4.) BIW again confirmed to both Congoleum and the Court that it would “produce” the originally

 requested documents, without agreeing that such production constituted a waiver. (Id. at 5.)

        Thus, the “keystone” inquiry of fairness does not require a finding of waiver. Congoleum

 was given a fair chance to examine Mr. Milmoe at his deposition, and Congoleum could have

 reviewed the documents it claimed it needs, which would have eased its stated concern. Now,

 Congoleum goes so far as to argue that BIW’s offer for “production” was somehow only an offer

 to allow Congoleum to “review” the documents. (See Motion at 23 n.10.) That clearly was not

 the offer, but for the sake of clarity, BIW, for a fourth time, here puts in writing that it is willing

 to “produce” the documents to Congoleum (while not conceding any waiver). There is simply is

 no need for the Court to grant the extreme remedy Congoleum seeks given what BIW has offered.

        Third, Congoleum’s waiver argument flies in the face of its previous arguments in this very

 action. Congoleum told this Court that “Congoleum believes its witnesses can testify about the

 context, intent, and purpose of the final and publicly filed settlement agreements,” (while

 maintaining privilege over attorney-client communications regarding negotiations and drafting of

 those agreements) which is exactly the type of testimony Mr. Milmoe provided regarding the final

 1986 transactional documents. (Dkt. No. 147 at 2; see also Dkt. No. 100 at 3; Marra Decl. Ex. 4,



                                                   11
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 16 of 28 PageID: 7146



 Milmoe Dep. Tr. at 97:17-24, “A: In the totality of the 1986 transactions, the intent and what we

 think we accomplished was to allocate the assets and liabilities of the separate businesses to the

 separate corporations which were then acquired by separate buyers who had no desire to have

 anything to do with each other going forward.”)

        In fact, Congoleum witnesses affirmatively testified about, and Congoleum counsel

 affirmatively elicited testimony about, the “intent” of two final agreements, including the 1986

 transactions and its own 2006 bankruptcy settlement agreements. For example, Congoleum’s

 former Chief Financial Officer, and corporate designee, Howard Feist, testified in both his personal

 and corporate representative capacity about the intent of both the 1986 transactional documents as

 well as the intent of the 2006 Congoleum bankruptcy settlement agreements (while making clear

 that Congoleum’s outside attorneys were intimately involved those settlements), during his

 depositions at least sixteen times. For example:

    •   1986 transactional documents: “Q: as you sit here today, do you have an understanding
        that the intent, the intent at the time as it relates to liabilities for those four units, if any? .
        . . A. There would -- I mean there would have been a very specific understanding in that
        there were assets and liabilities transferred from an accounting standpoint from the parent
        company down to the subsidiary company.”) (Marra Decl. Ex. 8, Feist Dep. Tr. at 25:8-
        21, emphasis added);

    •   2006 settlement agreements: “A: Yeah. I mean, like I said, I signed the settlement
        agreement that -- I can tell you what the intent was . . . I understand the words of the
        settlement agreement too…” (Marra Decl. Ex. 9, Congoleum 30(b)(6) Dep. Tr. of Feist at
        115:8, emphasis added).


 While allowing Mr. Feist to be questioned about the intent of the 2006 settlement agreements,

 Congoleum was withholding documents concerning the negotiations for that settlement agreement

 (including drafts, etc.) on the basis of attorney-client privilege. Congoleum’s privilege log also

 demonstrates that it is withholding numerous 2006 negotiation documents that relate to

 Congoleum’s environmental liabilities (the key issue in the present litigation) on the basis of


                                                    12
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 17 of 28 PageID: 7147



 attorney-client privilege. (See Marra Decl., Ex. 10, Congoleum Privilege Log.) For example,

 Congoleum is withholding Entry 2056, a July 25, 2006 email from its outside counsel to Mr. Feist

 with the subject line: “Re: Excess coverage and environmental exposures.” (Id.) This document

 is clearly relevant to key issues of this litigation, namely, which corporate entity is liable for

 environmental contamination at Congoleum’s former Kearny property, and Congoleum’s

 representations to the bankruptcy court that it, not BIW, was responsible. (See id.) Yet,

 Congoleum maintains privilege over this document (and others like it) after having told this Court

 that it is proper to elicit testimony concerning the “intent” and “context” of the 2006 settlement

 agreements. Congoleum cannot have it both ways.5

        In addition, counsel for Congoleum elicited affirmative deposition testimony regarding the

 intent of the 1986 transactions from witnesses on its own side of 1986 transaction. As referenced

 above, Congoleum noticed and elicited testimony from both Messrs. Irwin and Bramson regarding

 intent concerning environmental liabilities and the 1986 transactions:6

    •   “Q: Is it fair then to say if your intent and understanding was that you were not going to
        sell the environmental liability then there would be no need to do environmental due
        diligence [sic] on those sites?” (Marra Decl., Ex. 6, Irwin Dep. Tr. at 26:4-9, emphasis
        added);

    •   “Q: [D]id Hillside have any intention of assuming environmental liabilities for properties
        other than the ones it was acquiring?” (Marra Decl., Ex. 7, Bramson Dep. Tr. at 31:10-16,
        emphasis added).




 5 In the same vein, there is nothing unfair about BIW withholding the documents on Skadden’s
 and its privilege log. As the Court might recall, a similar issue was the basis for BIW’s prior
 motion to compel filed after Congoleum refused to produce relevant documents after telling this
 Court that discovery of their “context” was “required.” (Dkt. No. 145.)
 6 Congoleum even noticed the deposition of a witness on its own side of the 1986 transactions,
 Mr. Irwin, prior to BIW noticing Mr. Milmoe, to testify about the 1986 transactions.

                                                 13
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 18 of 28 PageID: 7148



 Thus, Congoleum has elicited this affirmative testimony concerning “intent” from its own side of

 the 1986 transactions. (Dkt. No. 147 at 5.) Nonetheless, when BIW followed suit and questioned

 a witness regarding intent and business purpose of the 1986 transactions, Congoleum claims BIW

 waived privilege. Fairness is not on Congoleum’s side.

        Fourth, to combat Congoleum’s use of intent testimony, BIW had little choice outside of

 Mr. Milmoe. As Congoleum states, “[m]ost of the critical witnesses involved in these transactions

 are no longer alive.” (Motion at 17.) Indeed, while Congoleum had access to Messrs. Bramson

 and Irwin (and deposed them), BIW could not call the principal business negotiators of the 1986

 transactions from the CII side, as they are deceased. Thus, to demonstrate the “intent” and the

 “business purpose” of the contracts, BIW and Congoleum noticed and deposed Mr. Milmoe – one

 of the only witnesses alive and available to testify about the “intent” and “business purpose” of the

 1986 transactions.

        And fifth, and rather surprisingly given Congoleum’s strident position about waiver, during

 the deposition of Mr. Bramson, counsel for Congoleum elicited testimony about conversations Mr.

 Bramson had with its outside deal counsel, Mr. Griffin:

    •   “Q: And have you spoken to David Griffin regarding this lawsuit?” (Marra Decl., Ex. 7,
        Bramson Dep. Tr. at 11:2-3);

    •    “Q: And what did Mr. Griffin tell you?” (Id. at 11:17).

 While Congoleum claims that “[i]t is impossible to separate Mr. Milmoe’s understanding of the

 intent, his client’s understanding of the intent, and the attorney-client communications or advice

 regarding that same intent,” it attempts to gain the same information from its client side of the

 transaction. (See Motion at 12.) Again, Congoleum cannot have it both ways.

        Accordingly, there is nothing unfair about the withholding of a limited set of privileged

 attorney-client communications on the BIW side. Skadden is withholding less than 5% of the


                                                  14
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 19 of 28 PageID: 7149



 responsive Skadden documents and, in addition, the recent communications between Mr. Milmoe

 and attorneys at Skadden and/or Jenner & Block are minimal, not responsive to discovery requests,

 and, again, to the extent they contain anything substantive, such information is privileged and

 covered by the work product doctrine. For all of the reasons demonstrated above, this is not one

 of those extreme circumstances where a finding of waiver is appropriate. See George Inc., 182

 F.R.D. at 138. However, if the Court were to rule that BIW has put “at issue” all communications

 at any time about the intent of the 1986 transactions, then it should in fairness rule that Congoleum

 has also put all such communications (including those involving any litigation counsel) concerning

 the 1986 transactions “at issue,” as well as those relating to Congoleum’s 2006 settlement

 agreement.

        B. There Was No Testimony Regarding Attorney Advice, Thus No Privilege Waiver.

        Notwithstanding that the fairness analysis should prevent a finding of waiver, there was no

 waiver of privileged information in the first place. Congoleum is correct that the Court need “look

 no further than . . . the deposition transcript itself.” (See Motion at 11.) As the transcript makes

 clear, no waiver occurred.

        First, if a party neither discloses nor describes their attorney-client advice, there is no “at

 issue” waiver. See EMC Ins. Co. v. Zicolello, 2014 WL 123687, at *5-6 (M.D. Pa. Jan. 14, 2014).

 Mr. Milmoe’s testimony, throughout the entirety of the deposition, does not reveal any “advice”

 from lawyer to client; rather, it demonstrates the witness testifying about factual (and non-

 privileged) information. For example:

    •   “Q: So what, if anything, did you do to accomplish the business purpose you just
        described? A: A very early step was to separate the businesses that were in divisional or
        corporate solution into separate subsidiaries.” (Marra Decl., Ex. 4, Milmoe Dep. Tr. at
        20:6-12, emphasis added);




                                                  15
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 20 of 28 PageID: 7150



    •   “Q: What was the business purpose in doing that? A: To have the businesses separate, so
        that prospective purchasers could buy a single business without involvement with any of
        the other businesses.” (Id. at 20:22-21:3, emphasis added);

    •   “Q: Generally, can you describe to us the business purpose of this agreement? A: Yes.
        The buyer was acquiring the floor tiling business, now known as Congoleum.” (Id. at
        66:15-20, emphasis added.)

 BIW does not rely – nor has it ever asserted that it will rely – on any advice from Mr. Milmoe to

 his former client, CII, for any of BIW’s claims and/or defenses. The Third Circuit has held that

 even though an attorney’s advice might be relevant to the matters in issue, when the advice of

 counsel is not an essential element of a claim in a case, there is no waiver. Rhone-Poulenc, 32

 F.3d at 865 (finding no waiver of attorney-client privilege). The deposition transcript makes clear

 that BIW does not rely upon any advice Mr. Milmoe gave to his client for any of its claims or

 defenses.

        Thus, the case law that Congoleum relies upon to make this argument is inapplicable. (See

 Motion at 12-15 citing Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 486 (3d Cir. 1995) (finding

 waiver where the plaintiff stipulated to waiving privilege and where “reliance on the advice of

 counsel . . . [was raised] as an affirmative defense to the [] claims.”); In re G-I Holdings Inc., 218

 F.R.D. 428, 433 (D.N.J. 2003) (finding that the Debtors waived any previously asserted privilege

 by voluntarily placing the advice of their counsel at issue after raising “reliance on counsel” as a

 defense.)7




 7 Congoleum also relied upon Praxair, Inc. v. ATMI, Inc., 445 F. Supp. 2d 473, 480 (D. Del. 2006),
 for the proposition: “For the purpose of waiver, a difference exists between testifying that a
 conversation occurred and testifying as to the substance of the conversation. In the first instance,
 privilege is not waived; in the second, it is.” However, the Praxair court further explains that the
 privilege was waived because the attorney “testified as to the substance of a conversation as
 opposed to merely the existence of the conversation.” Id. Again, Mr. Milmoe did not testify as to
 the substance of any conversation.

                                                  16
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 21 of 28 PageID: 7151



        Even if Mr. Milmoe’s advice was the subject of BIW’s deposition questions (which it was

 not), because that advice is not an essential element of a claim, there is no waiver. See, e.g, In re

 AT & T Access Charge Litig., 451 F. Supp. 2d 651, 656 (D.N.J. 2006) (holding that where the

 defendant was not claiming that he relied on advice of counsel, the advice of counsel was not

 placed at issue); Astrazeneca LP v. Breath Limited, 2010 WL 11428457, at *6 (D.N.J. Aug., 26,

 2010) (declining to find an implied waiver when a party has not asserted that it relied upon the

 advice of counsel as an “essential element” of its defense); NJ Manuf. Ins. Co. v. Brady, No. 3:15-

 CV-02236, 2017 WL 264457, at *12 (M.D. Pa. Jan. 20, 2017) (holding the party did not waive

 because the testifying attorney did not divulge the content of confidential communications nor did

 the party attempt to prove a claim or defense by disclosing or describing an attorney-client

 communication). Congoleum points to no deposition testimony that reveals advice that Mr.

 Milmoe gave his client. In fact, there is no testimony about privileged advice or the substance of

 privileged communications. (See generally Milmoe Dep. Tr.)

        Congoleum states that the “testimony certainly was not ‘unambiguously limited’ to his own

 personal intent and interpretation.” (Motion at 15.) This is also belied by the transcript. Mr.

 Milmoe’s testimony was clearly focused on the facts underlying the 1986 transactions, the overall

 business purpose of the transactions, and his personal intent and word choices. (See, e.g., Milmoe

 Dep. Tr. at 33:2-6: “Q: What was the intent of using those words in this document? A: “To describe

 the business that was being conveyed, the floor tile business, Resilient Floor business.”; id. at

 66:15-20: “Q: Generally, can you describe to us the business purpose of this agreement? A: Yes.

 The buyer was acquiring the floor tiling business, now known as Congoleum.” (emphasis added).)

 Again, because there was no testimony regarding attorney advice (and because an attorney’s

 advice is not an essential element of a claim or defense), no waiver occurred.



                                                  17
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 22 of 28 PageID: 7152



         C. Testifying About Facts Does Not Waive Privilege.

         Congoleum fails to recognize that an attorney can testify about aspects of a deal without

 waiving privilege. (See Motion at 12, citing Aysseh v. Lawn, 186 N.J. Super. 218, 230-32 (1982).)

 As the court in In re Human Tissue Products Liability Litigation (a case Congoleum relies upon)

 explained, testimony and/or communications regarding business advice, rather than legal advice,

 are not protected. 255 F.R.D. 151, 160 (D.N.J. 2008) (in a case about a business obtaining proper

 consent forms from clients, the court determined that the retained counsel was not providing legal

 advice; rather it was retained solely for the investigation of facts, and thus, the advice was “purely

 business [] advice” and not protected). See, e.g., Jurgensen v. Rolex Watch U.S.A., Inc., No.

 CIV.A. 85-5605, 1989 WL 6210, at *3 (E.D. Pa. Jan. 19, 1989) (finding that no waiver of privilege

 occurred, even after noting that the plaintiff had made intent of the contract an issue in the

 litigation, explaining that “if we were to find waiver of attorney-client privilege whenever intent

 was at issue in a case, we would radically limit the scope of the privilege.”); Blattman v. Siebel,

 No. CV 15-530-GMS, 2017 WL 5953303, at *1 (D. Del. Dec. 1, 2017) (in a case alleging breach

 of contract, inter alia, the court held that the designation of its outside counsel “to testify regarding

 the non-privileged communications does not constitute a waiver of privileged communications . .

 . An attorney may testify as a percipient witness about non-privileged facts without any waiver

 occurring.” (Emphasis in original)); In re MIG, Inc., No. 09-12118 KG, 2009 WL 8662897, at *2

 (Bankr. D. Del. Dec. 18, 2009) (“[I]f a lawyer testifies as to facts within her personal knowledge,

 there is no waiver of privilege.”).8



 8 Other federal courts also hold that attorneys may testify about facts without waiving privilege.
 See, e.g., Ritchie Risk-Linked Strats. Trading (Ireland), Ltd. v. Coventry First LLC, 273 F.R.D.
 367, 368 (S.D.N.Y. 2010) (in a breach of contract case, holding “defendants did not—and, indeed,
 could not—waive their attorney-client privilege by having one of their attorneys testify at
 deposition about non-privileged communications, or by summarizing in ‘conclusory and

                                                    18
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 23 of 28 PageID: 7153



        Mr. Milmoe did not testify about privileged communications nor did he testify about legal

 advice. Mr. Milmoe testified about the intent and business purpose of the 1986 transactions and

 transactional documents, which does not waive privilege and which is why BIW did not object to

 those questions. See In re Human Tissue, 255 F.R.D. at 160. See also Wachtel v. Guardian Life

 Ins. Co., No. 01-4183, 2006 WL 1286188, at *1 n.1 (D.N.J. May 8, 2006) (quoting Upjohn, 449

 U.S. at 395 (“[t]he privilege only protects disclosure of communications; it does not protect

 disclosure of underlying facts by those who communicated with the attorney”).

        Despite Congoleum’s heavy reliance on Aysseh for the proposition that an attorney’s

 testimony would be so “inextricably connected to privileged communications that such testimony

 would constitute a waiver of the attorney-client privilege” (Motion at 14-15 (citing 186 N.J. Super

 at 228)), federal courts, including the courts in this circuit, hold that attorneys may testify about

 facts – because facts are not privileged – without waiving privilege.9 See, e.g., In re Human Tissue,

 255 F.R.D. at 160; Jurgensen, 1989 WL 6210, at *3; Blattman, 2017 WL 5953303, at *1; In re

 MIG, 2009 WL 8662897, at *2. For instance, the IMC Chems., Inc. v. Niro Inc court, which

 Congoleum relies upon, explicitly stated: “If such knowledge came through non-privileged

 communications, then [the attorney] could freely testify to the intent of plaintiff without fear of



 unrevealing terms’ certain advice or impressions of their counsel” and finding that defendants did
 not “waive privilege by placing the advice of their counsel ‘at issue,’ since they do not purport to
 rely on any such privileged communications.”); cf. In re County of Erie, 546 F.3d 222, 229 (2d
 Cir. 2008) (holding that “a party must rely on privileged advice from his counsel to make his claim
 or defense” to place that advice at issue in the litigation (emphasis in original)).
 9 In addition, Congoleum places undue reliance on Aysseh. (See Motion at 13-15.) First, Aysseh
 is not controlling law. Second, everything Congoleum cites in Aysseh is dicta, as the case was
 decided on other grounds. Finally, the case is distinguishable in several respects, including that
 the parties were in an adversarial proceeding regarding a contested mortgage foreclosure and a
 contested modification to that mortgage and, when the attorney was deposed, the defending party
 objected to relevant questions on the basis of attorney-client privilege throughout. Id. at 221.
 Here, the 1986 transactions were not adversarial. Further, as previously explained, BIW did not
 object to relevant, non-privileged questions on the basis of privilege.

                                                  19
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 24 of 28 PageID: 7154



 waiver.” 2000 WL 1466495, at *12 n.3 (D. Kan. July 19, 2000). Unlike IMC, where the attorney

 testified about changes to a contract that he had suggested to his client (and the intent behind those

 suggested changes), Mr. Milmoe did not testify about suggestions for and/or changes to the

 transactional documents. See id. at *3. Instead, Mr. Milmoe only testified as to the intent and

 business purpose of the final documents – all of which is non-privileged information. See id.

 Accordingly, BIW did not place privileged material “at issue.”

        Notwithstanding that an attorney testifying about facts – and not legal advice – does not

 waive privilege, testifying about intent of a contract is also permitted. As the Third Circuit has

 explained, “[i]n construing a contract, a court’s paramount consideration is the intent of the parties

 . . . English is often a difficult and elusive language, and certainly not uniform among all who use

 it. External indicia of the parties’ intent other than written words are useful, and probably

 indispensable, in interpreting contract terms.” Mellon Bank, N.A. v. Aetna Bus. Credit, Inc., 619

 F.2d 1001, 1009-10 (3d Cir. 1980). Mr. Milmoe testified about the business purpose and/or the

 intent, as the drafter, of the 1986 transactional documents. A representative exchange, and one

 cited by Congoleum as BIW putting privileged “advice” at issue states as follows: “Q: What was

 the intent of that sentence in [the April 18, 1986 Instrument of Assignment and Assumption

 between 1984 Congoleum and Resilco, Inc.]? A: To vest in the newly-created subsidiary all of

 the assets used in the business of Congoleum. Q: And so what assets were vested in the subsidiary?

 A: Anything and everything that was there in connection with this part of the transaction.” (Marra

 Decl., Ex. 4, Milmoe Dep. Tr. at 30:10-31:17, emphasis added.)             This exchange does not

 demonstrate privileged material; rather it demonstrates a witness to a deal testifying about the

 purpose and intent of that deal, which is permitted. In addition, and as previously explained,

 Congoleum also elicited testimony about the intent of the same transactional documents from



                                                  20
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 25 of 28 PageID: 7155



 several witnesses, including Mr. Milmoe. This testimony is, again, not advice, and thus not

 privileged and no waiver occurred.

 II.    No Waiver Occurred, Thus A Full Subject Matter Waiver Is Not Appropriate.

        Notwithstanding the above – that no waiver of privileged material occurred during Mr.

 Milmoe’s deposition – the Court can quickly dispose of Congoleum’s second request, for a full

 subject matter waiver, for the following reasons.

        First, as previously mentioned, BIW elicited such testimony regarding intent and context

 only after Congoleum made assertions to the Court that it believes the parties can do so without

 waiving privilege.     If Congoleum is allowed to elicit such testimony – while withholding

 communications with its attorneys about the intent of the deals – then BIW, in fairness, must be

 allowed to do the same.

        Second, Congoleum’s reliance on the sword and shield doctrine is misplaced, and the cases

 that it relies upon are clearly distinguishable. For instance, in V. Mane Fils S.A. v. Int’l Flavors &

 Fragrances, Inc., the party disclosed a written communication from attorneys which analyzed

 United States law and explicitly provided a legal opinion on the issue. 249 F.R.D. 152, 154–55

 (D.N.J. 2008). As previously explained, Mr. Milmoe did not disclose the contents of any attorney-

 client communications during his deposition nor was any privileged information elicited during

 the deposition. While BIW maintains privilege over the limited set of documents, it has not once

 relied upon those documents or used those documents to its advantage. For instance, BIW has not

 put forth any arguments or assertions which involve privileged information. In addition, and as

 previously explained, Congoleum fully and fairly questioned Mr. Milmoe on the same topics. BIW

 did not object to any of Congoleum’s questions regarding intent of the 1986 transactions and




                                                  21
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 26 of 28 PageID: 7156



 transactional documents.10 And finally, if waiver applies to BIW under these circumstances, it

 should equally apply to Congoleum, for the reasons already stated.

        Third, and a point Congoleum underscores, the waiver must be “intentional.” Fed. R. Evid.

 502(a). (See Motion at 18-20.) Even if BIW waived privileged (and it did not), it certainly did

 not do so intentionally. In fact, BIW intentionally tried to not waive privilege by properly objecting

 during the deposition on the few instances necessary. (Marra Decl., Ex. 4, Milmoe Dep. Tr. at

 112:15-114:7; 137:16-138:23.) During BIW’s deposition of Mr. Milmoe, BIW did not once

 inquire about attorney-client communications between Mr. Milmoe and his former client and/or

 any other privileged information. Nothing that BIW has said or done demonstrates an intentional

 act to waive privilege as required by Rule 502(a). Again, if BIW’s questions regarding intent of

 the deal demonstrate an intentional act to waive privilege (which BIW confirms it does not), then

 Congoleum’s questions to Messrs. Feist, Bramson, and Irwin did the same.

        Finally, and contrary to Congoleum’s assertions, BIW has never attempted to limit the

 scope of this alleged waiver (as it has never agreed there was a waiver). When Congoleum first

 raised this issue, BIW offered to “produce” every requested document to ease Congoleum’s fears

 (without agreeing that there was a waiver or that another deposition of Mr. Milmoe was justified

 without additional good cause shown from those additional documents) and to avoid unnecessary

 motion practice. (See Marra Decl., Ex. 2, October 23, 2019 Email from W. Thomson to K. Weber.)

 Congoleum declined the offer and enlarged its request. (See Marra Decl., Ex. 3, October 24, 2019

 Email from K. Weber to W. Thomson; Dkt. No. 154 at 3-5.) However, even if the Court were to

 determine that there was some intent to waive (which there was not), any waiver should be limited



 10 Likewise, BIW is not using any documents that have not been produced or are not publicly
 available to support its claims and/or defenses in this action, therefore BIW did not wield any
 “sword.”

                                                  22
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 27 of 28 PageID: 7157



 to the communications at the time of the 1986 transactions (which were already offered to

 Congoleum), because those are the specific communications at issue for Congoleum’s

 “conceivable” theory that it needs to be able to test Mr. Milmoe’s veracity concerning his intent at

 that time of the 1986 transactions. See Emmanouil v. Roggio, No. CIV.06-CV-01068(GEB), 2009

 WL 961275, at *3 (D.N.J. Apr. 7, 2009) (“even in instances where a client has waived the attorney-

 client privilege, the waiver is limited to the specific communications and disclosure at issue in the

 claim or defense.”)

                                          CONCLUSION

        Both parties asked a non-party witness, Mr. Milmoe, about the intent of the 1986

 transactions. BIW never objected once on the basis of attorney-client privilege when Congoleum

 asked questions about intent, so Congoleum fairly obtained Mr. Milmoe’s testimony on that topic.

 To resolve further disputes about waiver, BIW offered to produce to Congoleum all the

 contemporaneous withheld documents concerning the 1986 transactions. Both parties also asked

 Congoleum’s deal makers about the intent of the 1986 transactions. There is no unfairness here

 other than the claim that a non-party, highly respected attorney lied under oath for no reason, which

 was Congoleum’s purported basis for seeking the withheld documents (which have been

 repeatedly offered to Congoleum in an effort to reasonably resolve this dispute).

        Accordingly, BIW respectfully requests that this Court deny Congoleum’s Motion.


 Dated: January 31, 2020                            /s/ Ralph J. Marra
                                                    Ralph J. Marra
                                                    Thomas R. Calcagni
                                                    Eric T. Kanefsky
                                                    CALCAGNI & KANEFSKY, LLC
                                                    1085 Raymond Blvd., 14th Floor
                                                    Newark, NJ 07102
                                                    (862) 397-1796
                                                    rmarra@ck-litigation.com


                                                  23
Case 2:17-cv-04261-KM-JBC Document 170 Filed 01/31/20 Page 28 of 28 PageID: 7158



                                        Michael A. Doornweerd (pro hac vice)
                                        Wade A. Thomson (pro hac vice)
                                        JENNER & BLOCK LLP
                                        353 N. Clark Street
                                        Chicago, IL 60654
                                        (312) 222-9350

                                        Attorneys for Defendant
                                        Bath Iron Works Corporation




                                       24
